Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 9, 2021.
	Applicant has amended claim 1.
	Claims 2-3, 9-23 are cancelled.
	Claims 1, 4-8 are pending.
	Claims 1, 4-8 are under examination. 

Withdrawal of Prior Rejections
	In view of Applicant’s claim amendments filed 12/09/2021, all rejections from the previous Office action mailed 09/09/2021 are hereby withdrawn. In particular, the previous rejections under 35 U.S.C. 103 are withdrawn. As set forth in the previous Office action, Feng et al. "Transplantation of mesenchymal stem cells and nucleus pulposus cells in a degenerative disc model in rabbits: a comparison of 2 cell types as potential candidates for disc regeneration", J Neurosurg Spine 14:322-329, 2011, teaches a method of modulating intervertebral disc degeneration in a subject by administering notochordal cells into the nucleus pulpous tissue of the subject. Liu et al. "Native nucleus pulposus tissue matrix promotes notochordal differentiation of human induced pluripotent stem cells with potential for treating intervertebral disc degeneration" J Biomed Mater Res Part A 2015:103A:1053-1059 (published online: June 17, 2014), teaches that human notochordal cells can be readily derived from human induced pluripotent stem cells, and Liu further suggests administering said human notochordal cells derived from human induced pluripotent stem cells to 
	The following rejections are newly applied, are the only rejections presently applied to the instant application, and are necessitated by Applicant’s amendment to the claims filed 12/09/2021. Applicant’s remarks filed 12/09/2021 have been carefully considered, but are considered moot because the new grounds of rejection do not rely on any matter specifically challenged by Applicant’s arguments.

Election/Restrictions
	As discussed above, the previous rejections under 35 U.S.C. 103 have been withdrawn. In view of the withdrawal of the rejections under 35 U.S.C. 103, the Second Election/Restriction Requirement, directed to alternative species of modulating intervertebral disc degeneration, as set forth on pages 5-6 of the Office action mailed 05/11/2020, is hereby withdrawn. Accordingly, claim 8 is rejoined and is under examination in this Office action.
	The following is a summary of the only restriction/election requirements currently in effect in the instant application: Per the Office action mailed 05/11/2020, Applicant has elected with traverse the invention of Group I, drawn to a method for modulating intervertebral disc degeneration, in the reply filed on July 8, 2020. Currently, claims 1, 4-8 are readable on the elected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2020.

Claim Objections
	Claim 1 is objected to because of the following informalities:
Claim 1 recites the abbreviations “iPSCs” and “GSK3” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses. For example, see page 3, line 26, of the specification, “induced pluripotent stem cells (iPSCs)”. The acronym GSK3 is understood in the art to stand for glycogen synthase kinase 3.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject" in the phrase “into the nucleus pulposus tissue of the subject”. This limitation lacks sufficient antecedent basis in the claim. Dependent claims 4-8 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. Amending claim 1 to recite “into the nucleus pulposus tissue of a subject” would be remedial.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This is a scope of enablement rejection.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and

Nature of the Invention/Breadth of the claims: The claims recite a step of culturing human induced pluripotent stem cells (iPSCs) in the presence of a glycogen synthase kinase 3 (GSK3) inhibitor to generate primitive streak (PS) cells. It is noted that one of ordinary skill in the art would have understood the term “GSK3 inhibitor” to refer to a broad genus of compounds that inhibit glycogen synthase kinase 3 (GSK3). Accordingly, the claims embrace the culturing iPSCs with a broad genus of GSK3 inhibitors, whereby the GSK3 inhibitors induce differentiation of human iPSCs into PS cells. It is further noted that the claims do not limit the concentration or exposure time of any particular GSK3 inhibitor that may be used in the claimed invention.
Guidance of the Specification/ Existence of Working Examples: The specification broadly discloses that iPSCs are cultured in the presence of a GSK3 inhibitor to generate PS cells, wherein the GSK3 inhibitor may be provided at a concentration of about 1-10 µM  and for 1-8 days. See pages 3-4, joining paragraph. In the working examples, the specification discloses that iPSCs were differentiated into PS cells by exposure to 5 µM GSK3 inhibitor for 4 days. See Example 4 on page 17. The specification does not disclose a single species of the broad genus of GSK3 inhibitors that may be used in the claimed invention. Significantly, the specification does not disclose the identity of the particular GSK3 inhibitor used in the working examples of the specification.
State of the Art/Predictability of the Art: Particular species of GSK3 inhibitors are generally known in the art, e.g. CHIR99021, 6-bromoindirubin-30-oxime (BIO), GSK inhibitor XV, etc. However, as evidenced by the prior art cited below, at the time of filing of the instant application there was a lack in predictability in the art regarding the biological outcome of exposing pluripotent stem cells to GSK3 inhibitors. In particular, there was conflicting experimental evidence in the prior 
Bone et al. (2011) “A novel chemically directed route for the generation of definitive endoderm from human embryonic stem cells based on inhibition of GSK-3” Journal of cell science, 124(12), 1992-2000, discloses the “conflicting evidence” of GSK3 inhibitors in maintaining self-renewal and inducing differentiation of human embryonic stem cells (ESCs). In particular, Bone discloses characterizing a panel of compounds that robustly inhibit GSK3 in mouse ESCs and that enhance ESC renewal. However, treatment of human ESCs with one particular GSK3 inhibitor (termed “1m”) at a dose of 2 µM did not maintain self-renewal but instead induced differentiation. Bone further discloses that human ESCs exposed to 2 µM of GSK3 inhibitor BIO retained pluripotency when cultured on mouse embryonic fibroblasts (MEFs) but induced differentiation when cultured in a feeder-free chemically defined system on Matrigel in mTeSR1 medium, concluding that “its [BIO] effects were dependent on culture conditions”. See pages 1992-1993.
Singh et al. (2012) “Signaling network crosstalk in human pluripotent cells: a Smad2/3-regulated switch that controls the balance between self-renewal and differentiation” Cell stem cell, 10(3), 312-326, discloses “conflicting reports” in the prior art regarding the effects of GSK3 inhibition in the self-renewal and differentiation of pluripotent stem cells. Singh suggests that these conflicting reports may be explained by evidence suggesting that GSK3 inhibitors have “dose-dependent effects”, wherein at low concentrations they stabilize pluripotent cells and at high concentrations they promote differentiation. See pages 321-322, joining paragraph.
The Amount of Experimentation Necessary: As discussed above, at the time of filing of the instant application there was unpredictability in the art as to whether a step of culturing pluripotent stem cells in the presence of a GSK3 inhibitor, as broadly recited in the claims, would result in (1) differentiation of the pluripotent stem cells or (2) self-renewal of the pluripotent stem cells. The .

Priority
	This application is a National Stage of International Application No. PCT/US16/38799 filed June 22, 2016, claiming priority based on U.S. Provisional Application No. 62/182,816 filed June 22, 2015. 

Applicant’s Interview Summary
	On page 4 of Applicant’s reply filed 12/09/2021, Applicant indicated that the interview conducted on 12/08/2021 included participants Linda Huber, attorney of record, and Examiners James Graber and Christopher Babic. However, the participants for this interview included only Linda Huber, James Graber, and Examiner James Schultz. See Examiner’s Interview Summary mailed 12/23/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633